Exhibit 10.24

AMENDMENT TO INCENTIVE STOCK OPTION AWARD AGREEMENTS

UNDER THE

DEVON ENERGY CORPORATION 2009 LONG-TERM INCENTIVE PLAN

This Amendment to Incentive Stock Option Award Agreements (“Amendment”) is
entered into as of the 19th day of December, 2012 by and between Devon Energy
Corporation, a Delaware corporation (the “Company”), and J. Larry Nichols (the
“Participant”).

WHEREAS, the Company and the Participant have previously entered into certain
Incentive Stock Option Award Agreements under the Devon Energy Corporation 2009
Long Term Incentive Plan listed on Exhibit A (the “Agreements”), which granted
to the Participant incentive stock options to purchase shares of Common Stock of
the Company (the “Incentive Stock Options”) in exchange for the Participant’s
performance of future services for the Company pursuant to the terms of the
Agreements; and

WHEREAS, the Company and the Participant desire to amend the Agreements with
respect to the vesting and exercisability of the Incentive Stock Options
following the date of retirement of the Participant under certain circumstances;
and

WHEREAS, Section 12.6 of the Plan permits the Compensation Committee of the
Company’s Board of Directors (the “Committee”) to amend the Agreements; and

WHEREAS, the Committee has approved the amendment of the Agreements as set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree that the Agreements are hereby
amended as follows:

1.     Section 2 is amended to read as follows:

2. Times of Exercise of Incentive Stock Option.

(a) The Incentive Stock Option shall become fully vested and exercisable on or
after the vesting date for each installment of Covered Shares as described in
the Notice of Grant of Incentive Stock Options delivered to Participant with the
Award Agreement (the “Vesting Date”) (but only if the Participant’s Date of
Termination has not occurred before the Vesting Date, except as otherwise
provided in Section 2 of this Award Agreement):

(b) The Incentive Stock Option shall become fully vested and exercisable upon
the occurrence of a Change of Control Event that occurs (i) prior to the
Participant’s Date of Termination, or (ii) if the Participant has retired prior
to such Change of Control Event and is Post-Retirement Eligible, following the
Participant’s Date of Termination.

(c) If (i) the Participant’s Date of Termination occurs under circumstances in
which the Participant is entitled to a severance payment from the Company, a
Subsidiary, or an Affiliated Entity under (A) the Participant’s employment
agreement or severance agreement with the Company due to a termination of the
Participants employment by the Company without “cause”, or by the Participant
for “good reason” in accordance with the Participant’s employment agreement or
severance agreement, or (B) The Devon Energy Severance Plan, and (ii) the
Participant signs and returns to the Company a release of claims against the
Company in a form prepared by the Company (the “Release”) and the Participant
does not revoke the Release prior to the date the Release becomes effective,
then the Incentive Stock Option shall become fully vested and exercisable
effective as of the Participant’s Date of Termination. If the Participant fails
to sign and return the Release to the Company or revokes the Release prior to
the date the Release becomes effective, then the unvested portion of the
Incentive Stock Option shall be forfeited.



--------------------------------------------------------------------------------

(d) The Incentive Stock Option shall become fully vested and exercisable upon
the Participant’s Date of Termination if the Participant’s Date of Termination
occurs by reason of the Participant’s death. The Committee may, in its sole and
absolute discretion, elect to vest all or a position of the unvested portion of
the Incentive Stock Option upon the Participant’s Date of Termination if the
Participant’s Date of Termination occurs by reason of disability, Normal
Retirement Date, or other special circumstances (as determined by the
Committee).

(e) Notwithstanding any provision to the contrary in this Award Agreement, if
the Participant is Post-Retirement Eligible, the Participant shall, subject to
the satisfaction of the conditions in Section 12, be eligible to vest, in
accordance with the Vesting Schedule above in this Section 2, in the
installments of the Covered Shares of the Incentive Stock Option that remain
unvested on the Date of Termination as follows:

 

Age at Retirement

   Percentage of Unvested Installments of Covered Shares
of the Incentive Stock Option Eligible to be
Earned by the Participant

54 and earlier

       0 %

55

       60 %

56

       65 %

57

       70 %

58

       75 %

59

       80 %

60 and beyond

       100 %

If (i) the Participant is Post-Retirement Eligible, (ii) the death of the
Participant occurs following the Date of Termination, and (iii) no
Non-Compliance Event has occurred prior to the date of the Participant’s death,
then any percentages of installments of the Incentive Stock Option that remain
unvested on the date of the Participants death but in which the Participant was
eligible to vest pursuant to this Section 2(e) shall become fully vested upon
the Participant’s death.

Nothing in this Award Agreement shall be construed to affect the application of
Section 12.5 of the Plan (relating to Change of Control) to the extent such
Section would otherwise be applicable.

2.     Section 3 is amended to read as follows:

3. Term of Incentive Stock Option. The Incentive Stock Option shall expire and
cease to be exercisable on the earliest to occur of:

 

2



--------------------------------------------------------------------------------

(a) The Expiration Date set forth on the Cover Page.

(b) If the Participant’s Date of Termination occurs by reason of death, the
three-year anniversary of such Date of Termination.

(c) If the Participant’s Date of Termination occurs by reason of disability, and
Section (e) below (relating to termination on or after Normal Retirement Date)
does not apply, the one-year anniversary of such Date of Termination.

(d) If the Participant’s Date of Termination occurs by reason of the
Participant’s retirement and the Participant is Post-Retirement Eligible, the
Expiration Date of the Incentive Stock Option; provided, however, if a
Non-Compliance Event (as defined in Section 12(b) occurs following such
retirement, the Incentive Stock Option shall cease to be exercisable on the
one-year anniversary of such Non-Compliance Event.

(e) If (i) the Participant’s Date of Termination occurs by reason of the
Participant’s retirement, (ii) the Date of Termination occurs on or after the
Participant’s Normal Retirement Date, and (iii) the Participant is not
Post-Retirement Eligible, the three-year anniversary of such Date of Termination
(or such later date as may be permitted by the Committee).

(f) If the Participant’s Date of Termination occurs under circumstances in which
the Participant is entitled to a severance payment from the Company, a
Subsidiary of the Company, or an Affiliated Entity under an employment agreement
or severance agreement with the Company, the last day of the Severance Period.
The “Severance Period” shall be the longer of:

(i) the period beginning on the Date of Termination and continuing through the
end of the period during which such severance benefits are paid to the
Participant; or

(ii) the period described in the following clause (B), if the amount of the
Participant’s severance benefits is determined in whole or in part as being
equal to the product of (A) the Participant’s salary rate, multiplied by (B) a
period over which such benefit would be computed.

(g) If the Participant’s Date of Termination occurs and Sections (b), (c), (d),
(e) and (f) are not applicable, the three-month anniversary of such Date of
Termination.

The Participant should be aware that exercising the Incentive Stock Option more
than three months after the Date of Termination (one year in the case of
termination by reason of certain disabilities) will generally result in the
option being treated as a nonqualified option rather than an incentive stock
option for tax purposes. The Participant should also be aware that if his or her
employment is transferred to a limited liability company that is an Affiliated
Entity that does not satisfy the definition of “company” or “subsidiary” in

 

3



--------------------------------------------------------------------------------

Section 424 of the Code, the transfer will be classified as a termination of
employment for purposes of the incentive stock option rules regardless of
whether it constitutes a Date of Termination under this Award Agreement. As a
result, the option, if not exercised within three months of such transfer, will
be treated as a nonqualified stock option rather than an incentive stock option
for tax purposes. Regardless of classification of the option for tax purposes,
this Award Agreement shall continue in full force and effect.”

3.     Section 11 is amended by adding a new definition as follows:

“Post-Retirement Eligible” means the Participant’s Date of Termination occurs
(i) by reason of the Participant’s retirement and (ii) on or after the
Participant’s Early Retirement Date.

4.     A new Section 12 shall be added that reads as follows:

12. Conditions to Post-Retirement Vesting.

(a) Notice of and Conditions to Post-Retirement Vesting. If the Participant is
Post-Retirement Eligible, the Company shall, within a reasonable period of time
prior to the Participant’s Date of Termination, notify the Participant that the
Participant has the right to continue to vest following the Date of Termination
in any unvested installments of Covered Shares of the Incentive Stock Option
(each such unvested installment, an “Installment”), provided that the
Participant executes and delivers to the Company, with respect to each such
Installment, the following documentation: (i) a non-disclosure letter agreement,
in the form attached as Exhibit B, (a “Non-Disclosure Agreement”) on or before
January 1 of the year in which such Installment vests pursuant to the Vesting
Schedule (or, with respect to the calendar year in which the Date of Termination
occurs, on or before the Date of Termination), and (ii) a compliance
certificate, in the form attached as Exhibit C, (a “Compliance Certificate”)
indicating the Participant’s full compliance with the Non-Disclosure Agreement
on or before November 1 of the year in which such Installment vests pursuant to
the Vesting Schedule.

(b) Consequences of Failure to Satisfy Vesting Conditions. In the event that,
with respect to any given Installment, the Participant fails to deliver either
the respective Non-Disclosure Agreement or Compliance Certificate for such
Installment on or before the date required for the delivery of such document
(such failure, a “Non-Compliance Event”), the Participant shall not be entitled
to vest in any unvested Installments that would vest from and after the date of
the Non-Compliance Event and the Company shall be authorized to take any and all
such actions as are necessary to cause such unvested Incentive Stock Options to
not vest and to terminate. The only remedy of the Company for failure to deliver
a Non-Disclosure Agreement or a Compliance Certificate shall be the failure to
vest in, and cancellation of, any unvested Installments then held by the
Participant.

5.     The Agreements are not amended in any respect except as herein provided.
This Amendment is not intended and shall not be construed as increasing the
aggregate number of shares of Common Stock subject to the Incentive Stock
Options under the Agreements.

 

4



--------------------------------------------------------------------------------

6.     All capitalized terms used in this Amendment shall have the same meaning
ascribed to them in the Plan and the Agreements unless specifically denoted
otherwise.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

“Company”      Devon Energy Corporation, a Delaware corporation      By:   

        /s/ Carla Brockman

     Name:   

        Carla Brockman

     Title:   

        VP Governance and Secretary

“Participant”  

        /s/ J. Larry Nichols

  J. Larry Nichols

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Incentive Stock Option Award Agreements Subject to Amendment

1.     Incentive Stock Option Award Agreement under the Devon Energy Corporation
2009 Long-Term Incentive Plan dated December 8, 2009.

2.     Incentive Stock Option Award Agreement under the Devon Energy Corporation
2009 Long-Term Incentive Plan dated December 2, 2010.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

Form of Non-Disclosure Agreement

[Insert Date]

Devon Energy Corporation

20 North Broadway

Oklahoma City, OK 73102

 

  Re: Non-Disclosure Agreement

Ladies and Gentlemen:

This letter agreement is entered between Devon Energy Corporation (together with
its subsidiaries and affiliates, the “Company”) and the undersigned (the
“Participant”) in connection with that certain Amendment to Incentive Stock
Option Award Agreements (the “Amendment”) dated December     , 2012 between the
Company and the Participant. All capitalized terms used in this letter agreement
shall have the same meaning ascribed to them in the Amendment unless
specifically denoted otherwise.

The Participant acknowledges that, during the course of and in connection with
the employment relationship between the Participant and the Company, the Company
provided and the Participant accepted access to the Company’s trade secrets and
confidential and proprietary information, which included, without limitation,
information pertaining to the Company’s finances, oil and gas properties and
prospects, compensation structures, business and litigation strategies and
future business plans and other information or material that is of special and
unique value to the Company and that the Company maintains as confidential and
does not disclose to the general public, whether through its annual report
and/or filings with the Securities and Exchange Commission or otherwise (the
“Confidential Information”).

The Participant acknowledges that his position with the Company was one of trust
and confidence because of the access to the Confidential Information, requiring
the Participant’s best efforts and utmost diligence to protect and maintain the
confidentiality of the Confidential Information. Unless required by the Company
or with the Company’s express written consent, the Participant will not, during
the term of this letter agreement, directly or indirectly, disclose to others or
use for his own benefit or the benefit of another any of the Confidential
Information, whether or not the Confidential Information is acquired, learned,
attained or developed by the Participant alone or in conjunction with others.

The Participant agrees that, due to his access to the Confidential Information,
the Participant would inevitably use and/or disclose that Confidential
Information in breach of his confidentiality and non-disclosure obligations if
the Participant worked in certain capacities or engaged in certain activities
for a period of time following his employment with the Company, specifically in
a position that involves

 

2



--------------------------------------------------------------------------------

(i) responsibility and decision-making authority or input at the executive level
regarding any subject or responsibility, (ii) decision-making responsibility or
input at any management level in the Participant’s individual area of assignment
with the Company, or (iii) responsibility and decision-making authority or input
that otherwise allows the use of the Confidential Information (collectively
referred to as the “Restricted Occupation”). Therefore, except with the prior
written consent of the Company, during the term of this letter agreement, the
Participant agrees not to be employed by, consult for or otherwise act on behalf
of any person or entity in any capacity in which he would be involved, directly
or indirectly, in a Restricted Occupation. The Participant acknowledges that
this commitment is intended to protect the Confidential Information and is not
intended to be applied or interpreted as a covenant against competition.

The Participant further agrees that, during the term of this letter agreement,
the Participant will not, directly or indirectly on behalf of a person or entity
or otherwise, (i) solicit any of the established customers of the Company or
attempt to induce any of the established customers of the Company to cease doing
business with the Company, or (ii) solicit any of the employees of the Company
to cease employment with the Company.

This letter agreement shall become effective upon execution by the Participant
and the Company and shall terminate on December 31, 20    . [NOTE: Insert date
that is the end of the calendar year of the letter agreement.]

If you agree to the above terms and conditions, please execute a copy of this
letter agreement below and return a copy to me.

 

“PARTICIPANT”   [Name of Participant]

THE UNDERSIGNED HEREBY ACCEPTS AND AGREES TO THE TERMS SET FORTH ABOVE AS OF
THIS              DAY OF                     ,     .

 

“COMPANY” DEVON ENERGY CORPORATION

By:    

Name:    

Title:    

 

3



--------------------------------------------------------------------------------

EXHIBIT C

Form of Compliance Certificate

I hereby certify that I am in full compliance with the covenants contained in
that certain letter agreement (the “Agreement”) dated as of
                    ,          between Devon Energy Corporation and me and have
been in full compliance with such covenants at all times during the period
ending October 31,         .

 

[Name of Participant]

Dated:                                         

 

4